DETAILED ACTION
Summary
	This is an Advisory Action in reply to the amendments filed 16 April 2021.

Request for Reconsideration/Other
Continuation of REQUEST FOR RECONSIDERATION/OTHER
12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
The Examiner notes that there seems to be an error in the added limitations to Claims 1 and 8 ("wherein a space is located between the tapered surface and the surface feature when the fitting body when the outer surface of the ferrule is compressed..."; emphasis added). The Examiner will assume the text “when the fitting body” was mistakenly added.
Regarding the added limitation, GUEST shows in FIG. 6 a gap between the head 27 of the collet 24 (i.e., surface feature) and section 18 of the coupling body 10 housing (i.e., tapered surface; compare labels of FIG. 1 with circled section in FIG. 6). As such, the added limitation "wherein a space is located between the tapered surface and the surface feature when the outer surface of the ferrule is compressed by the fitting body” is met by the prior art.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: oval]
    PNG
    media_image2.png
    162
    400
    media_image2.png
    Greyscale


All other arguments have been indirectly addressed.
Please note in the included interview summary that the Examiner recommends Applicant utilize Specification language of “protrusion” (see pg. 8, last paragraph) to better represent “surface feature extending radially outwardly”. As claimed, “surface feature extending radially outwardly” could indicate either (1) the cited “protrusion 118” in FIG. 1C or (2) a surface that slopes outwardly along an axial direction (much like the surface of GUEST). Substitution of the term “protrusion” for “surface feature extending radially outwardly” would clarify this ambiguity.



/Ryan B Huang/Primary Examiner, Art Unit 1777